Citation Nr: 0942506	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for menorrhagia.

2.  Entitlement to service connection for a right eye 
condition.

3.  Entitlement to service connection for a fallen bladder.

4.  Entitlement to service connection for a left ovarian 
cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 
1988, with subsequent service in the Army National Guard 
until 1997.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for a fallen 
bladder and ovarian cysts are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's menorrhagia was incurred in service and has 
been etiologically related to service.

The Veteran's right eye condition was incurred in service and 
has been etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for menorrhagia have 
been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).
2.  The criteria for service connection for a right eye 
condition have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for his back disability; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

	Menorrhagia
The Veteran meets the first requirement for service 
connection because the medical record establishes a diagnosis 
of irregular and abnormal bleeding documented, for example, 
in a VA examination of September 2008 and a VA addendum 
opinion of May 2009.

As for the in-service incurrence of the condition, abnormal 
bleeding was documented in February 1979, April 1980, October 
1980, April 1986 and November 1986.  The Veteran's service 
treatment records also reflect that throughout her time on 
active duty, the Veteran experienced miscarriages, an 
elective abortion, as well as at least one successful 
pregnancy, all with associated bleeding and some subsequent 
complications.

As for nexus evidence, the file contains one nexus opinion.  
In September 2008 the Veteran underwent a VA examination and 
in May 2009 an Addendum to that examination was sought.  In 
the Addendum, the examiner opined, "[i]t is more likely than 
not that her abnormal bleeding had its onset (1980) during 
her service."  The examiner based his opinion upon a review 
of the Veteran's claims file containing her obstetrical and 
gynecological history, both during service and subsequent 
thereto.  There are no nexus opinions to the contrary in the 
claims file.  As such, the Board finds that service 
connection is warranted for the Veteran's menorrhagia.

	Right Eye Condition
The Veteran meets the first requirement for service 
connection because the medical record establishes a diagnosis 
of traumatic glaucoma and a traumatic cataract in her right 
eye documented, for example, in a VA examination of September 
2008 and a VA addendum opinion of March 2009.

As for the in-service incurrence of the condition, the 
Veteran contends, in her February 2008 hearing testimony for 
example, that while working in the tool room of the motor 
pool, she supplied tools to mechanics.  She contends that 
some tools were mounted on the wall, and that in reaching for 
a tool on one occasion in approximately 1977 or 1978, a 
hammer fell from the wall and struck her face and eye.  The 
Veteran testified she sought treatment for the accident and 
was treated with an icepack and nothing else.  While the 
Veteran's service treatment records are silent for 
documentation of this incident, recent case law establishes 
that the absence of in-service documentation alone cannot 
serve as a bar to the claim.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding the Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms); 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding it 
was Board error to require corroborating/independent evidence 
of in-service injury, treatment, symptoms, and post-service 
symptoms without weighing credibility of lay evidence or 
finding lay evidence to be outweighed by other evidence.)  
Here, the Board finds the Veteran is competent to describe 
the accident that occurred in service.  Further, the Board 
can point to nothing in the record that casts doubt on her 
credibility.  Her contentions are both internally consistent 
and consistent in the medical record as well.  Further, she 
has been diagnosed on a number of occasions with 
"traumatic" glaucoma and cataracts.  Finally, the Veteran's 
service treatment records do document visual changes and 
cataracts dated from December 1985 and January 1988, 
subsequent to the accident as alleged.

As for nexus evidence, the file contains two nexus opinions.  
In a March 2008 VA report, the Veteran was diagnosed with 
"[l]egal blindness right eye - this is a result of a blunt 
trauma with a hammer (which cased the angle recession 
glaucoma and cataract). The trauma occurred while she was on 
active duty in Korea."  On VA examination in September 2008, 
the examiner found, "[h]er loss of vision is directly 
related to her trauma."  In a March 2009 Addendum, the 
examiner explained, "[t]he patient has traumatic glaucoma in 
the right eye. She has had a traumatic cataract in her right 
eye. It is beyond my ability to determine the exact etiology 
of her trauma without resorting to mere speculation. The 
patient reports that she was hit in the eye with a hammer 
while she was in military service. Again the patient's 
findings on her examination and her course of glaucoma and 
cataract in her right eye are consistent with post-traumatic 
glaucoma."  The Board notes she was diagnosed with a 
"traumatic cataract" of the right eye in a May 2003 VA 
treatment record.  While these opinions may be based on the 
Veteran's description of the in-service accident, a medical 
opinion formed on the basis of the Veteran's reported medical 
history cannot be rejected without the Board first finding 
that the Veteran's allegations are not credible.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board 
cannot determine that a Veteran's statements lack credibility 
merely based on a lack of such documentation in the service 
treatment records).  Again, the Board finds no reason to 
doubt the credibility of the Veteran's statements.  
There is no nexus evidence to the contrary in the claims 
file.  As such, the Board finds that service connection must 
be granted for the Veteran's right eye condition.


ORDER

Service connection for a right eye condition is granted.

Service connection for menorrhagia is granted.


REMAND

With regard to the Veteran's claims regarding her fallen 
bladder and ovarian cysts, additional development is 
necessary before the claims can be properly adjudicated.

As for the fallen bladder, the Board notes that urinary 
problems are noted in the Veteran's service treatment records 
from her period of active duty between 1976 and 1988.  By 
July 1994 when the Veteran was in the Reserves, her problems 
had worsened to the point that she was requiring pads for 
incontinence and surgical correction was recommended.  In the 
Board's last remand, the AMC was ordered to ascertain the 
exact dates and character of the Veteran's Reserve duty, as 
well as obtain any associated treatment records.  While the 
file shows that treatment records were sent in August 2008, 
there is still no information of record as to whether her 
service constituted active duty for training or inactive duty 
for training.  Again, this is essential information which 
must be obtained before adjudication can take place.  
Further, the Board finds that in light of the apparent 
worsening of the Veteran's urinary problems while on Reserve 
duty, a VA examination addressing the issue of aggravation 
should be undertaken.

As for the Veteran's ovarian cysts, the Board notes that the 
Veteran was diagnosed with cysts on ultrasound in June 2007.  
The September 2008 VA examiner did not conduct an ultrasound 
and failed to make any mention of her cysts.  In the Board's 
last remand, a nexus opinion for this condition was sought.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veteran's service treatment records are replete with 
obstetrical and gynecological problems including abnormal 
bleeding, urinary problems, and a uterine infection.  The 
Veteran also underwent miscarriage(s), an elective abortion, 
and at least one successful pregnancy while on active duty.  
An examination is necessary to determine whether her current 
ovarian cysts are related to the obstetrical and 
gynecological issues documented in her service treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it identify the 
dates of the Veteran's reserve duty in 
the Army National Guard, and for each 
period, specify whether the duty 
constituted active duty, active duty for 
training, or inactive duty for training.  
If the dates and character of the 
Veteran's service in the Army National 
Guard cannot be ascertained, a written 
statement to that effect should be 
requested for incorporation into the 
record.

2. The Veteran should be afforded an 
examination with an appropriate 
specialist to ascertain the nature and 
etiology of her:
	a.  fallen bladder
	b.  ovarian cysts  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

With regard to the fallen bladder, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion as to whether the Veteran 
entered her reserve duty with a fallen 
bladder.  If so, the examiner is 
requested to indicate whether the fallen 
bladder increased in severity during 
reserve duty, and if it did, whether the 
increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  
	
If the Veteran did not enter reserve duty 
with a fallen bladder, the examiner is 
requested to offer an opinion as to 
whether the fallen bladder is in any way 
causally or etiologically related to the 
symptomatology shown in the service 
treatment records from active duty, or to 
any of her service-connected 
disabilities.  

As for the ovarian cysts, the examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's cysts had their onset 
during service or are in any other way 
causally related to her active service or 
her service-connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


